Citation Nr: 0304063	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-04 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1988 to July 1992.

This matter comes before the Board from an October 1997 
rating decision of the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for PTSD.

An October 2002 rating decision denied the veteran's claim 
for service connection for neck pains, shoulder pains, leg 
pains, arm pains, fatigue, headaches, difficulty 
concentrating and focusing, and breathing problems.  The 
record before the Board contains no disagreement with that 
action.  As such, none of these matters are addressed by this 
decision.  The sole issue addressed in this decision is as 
framed in the issue section of this opinion.


FINDINGS OF FACT

1.  Service medical records (SMRs) reveal no complaints, 
findings, or diagnoses of any psychiatric pathology.  
Evaluations at entrance and separation revealed normal 
findings.

2.  The veteran's involvement in combat with an enemy has not 
been shown.

3.  The veteran's claimed in-service stressor has not been 
verified.

4.  A diagnosis of PTSD cannot be supported by the competent 
credible evidence of record.  Competent evidence does not 
reveal such diagnosis to have been made.


CONCLUSION OF LAW

It has not been shown by competent credible evidence that the 
veteran has PTSD that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c), 3.304(f), 
3.655(b), 4.125 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a January 2002 letter, the RO informed the 
veteran of the provisions of the VCAA and VA's obligations 
thereunder.  The letter also informed the veteran of the 
evidence needed to substantiate his claim, and the evidence 
which the RO needed from him.  The letter also asked the 
veteran if there was any additional evidence which the 
veteran desired the RO to obtain for him and for him to keep 
the RO informed of any changes in his address.  He was 
instructed as to the evidence he should get and what the VA 
would do.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As there is no suggestion that there 
is additional evidence to obtain, there is no need for more 
specific notice.

During the adjudicatory process of this claim, the RO 
scheduled the veteran for a VA medical examination to assess 
his claim of PTSD.  When the veteran failed to report, the RO 
inquired of the veteran if he was willing to submit to an 
examination. Further, pursuant to a September 2001 remand 
from the Board, the RO endeavored to obtain clarification 
from the veteran as to his desires regarding a hearing.  
Specifically, whether the veteran desired a personal hearing 
in Washington, DC, or a hearing at the RO.  The veteran did 
not responded to the aforementioned efforts to assist him 
with developing his claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Factual background

Service medical records are negative for complaints, 
findings, or diagnoses of any psychiatric pathology or 
disorder.

The veteran filed his claim for service connection of PTSD in 
April 1997.  As part of the efforts to assist the veteran 
with developing his claim, the RO, in a June 1997 letter, 
asked the veteran to provide information on any claimed in-
service stressors which he believed contributed to his 
claimed PTSD.  The veteran was also requested to provide the 
names of anyone who treated him for nervous disorders.  In 
response to information provided by the veteran, the RO 
obtained a letter from DPM, a registered nurse who provided 
mental health counseling to the veteran.  In the June 1997 
letter, DPM stated that she saw the veteran on five occasions 
to assist him with dealing with relationship difficulties and 
anger.  DPM stated that the veteran initially presented as 
anxious and with low self-esteem.  DPM stated that, after her 
five sessions with him, the veteran reported he was handling 
interpersonal relationships more appropriately, his anger 
episodes had dissipated significantly, he felt better about 
himself, and he terminated treatment.

In July 1997, the RO scheduled a psychiatric examination for 
the veteran.  In September 1997, the veteran failed to report 
for the examination.  

As part of the veteran's claim for service connection for 
claimed disabilities not connected to or related to his claim 
for PTSD, the veteran received a VA medical examination in 
February 1993.  The February 1993 examination report reflects 
that the veteran was assessed as normal with regards to the 
areas of psychiatric and personality.  In a November 1994 
Persian Gulf War Registry examination, the veteran complained 
of fatigue, breathing problems, back, neck, and shoulder 
pain, frequent headaches, leg and arm pain, and difficulty 
concentrating and focusing.  He also stated he was receiving 
treatment outside VA for an adjustment disorder. 

On the basis of the February 1993 VA medical examination, the 
November 1994 Persian Gulf War Registry examination, and 
DPM's letter, the RO, in the October 1997 rating decision, 
denied the claim.  The veteran, via November 1997 letter, 
filed his Notice of Disagreement with the rating decision.  
In the December 1997 Statement of The Case, the RO informed 
the veteran that his claim would be furthered considered if 
he indicated his willingness to report for a VA psychiatric 
examination or furnish additional evidence to substantiate 
his claim.

In addition to his March 1998 Form 9, the veteran submitted a 
March 1998 statement, wherein he provided his claimed in-
service stressor.  The veteran stated that his claimed 
stressor occurred in 1990 during Desert Storm, when he 
witnessed a friend commit suicide and, on another occasion, 
he witnessed another split open his head when he fell down a 
fuel void.  The Board notes, however, that Desert Storm did 
not commence until January 1991, and that a subsequent 
statement by the veteran gives the date as March 1991.  The 
veteran also submitted a November 1997 letter from LJM, a 
psychologist.  LJM stated that the veteran presented in 
January 1997 with complaints of anxiety, depression, and 
difficulty coping since leaving the armed forces.  LJM stated 
that the veteran denied any history of emotional problems 
while in service.  LJM stated that the veteran was diagnosed 
with adjustment reaction and placed on Prozac, which did not 
relieve his symptoms.  As of the writing the January 1997 
letter, LJM stated the veteran continued to receive 
counseling for his anxiety and depression.

In a July 1998 letter, the RO asked the veteran for more 
information regarding his claimed stressor, reminded him of 
his failure to report for a scheduled examination, and again 
asked him if he was willing and able to report for a PTSD 
examination.  In a July 1998 form letter, the veteran 
requested a Board hearing in Washington, DC.   The veteran 
submitted a November 1998 statement, wherein he provided 
additional details regarding his claimed stressor.  He did 
not address the matter of whether he would report for a PTSD 
examination.

The October 1999 Supplemental Statement of The Case (SSOC) 
reflects that, as of the date of the SSOC, the veteran had 
not informed the RO if he would report for a PTSD psychiatric 
examination.  In a November 2000 letter, the veteran stated 
that a person who was assisting him with his claim became ill 
and was unable to assist him.  The veteran acknowledged his 
failure to reply to prior correspondence and keep prior 
appointments, and he pledged full cooperation and asked to be 
told what was needed.  The November 2000 letter did not 
inform the RO if he would report for a psychiatric 
examination.

In letters of January 2001 and April 2001, the RO asked the 
veteran for evidence in his possession which would 
substantiate a diagnosis of PTSD.  The RO also scheduled a 
Board hearing for the veteran in September 2001.  The veteran 
canceled the hearing on the basis of financial inability to 
travel.  Pursuant to the September 2001 Board remand, the RO, 
in a November 2001 letter, asked the veteran to clarify 
whether he desired a hearing at the Buffalo RO or the New 
York City RO.  The September 2002 SSOC reflects that no 
response was received from the veteran.

Analysis
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131.  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV as the governing 
criteria for diagnosing PTSD.  Further, when a claimant fails 
to report for an examination scheduled in conjunction with 
any original claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655(b) (2002). 

As set forth above, there is no competent credible medical 
evidence of record that the veteran has PTSD.  SMRs reveal no 
complaints, findings, or diagnoses of any psychiatric 
pathology.  Further, evaluations at entrance and separation 
revealed normal findings.

The two private mental health providers who treated the 
veteran made no reference to PTSD as part of their diagnosis.  
Further, the veteran failed to report for a September 1997 VA 
psychiatric examination and failed to respond to subsequent 
letters inquiring if he would report should another 
examination be scheduled.  Clearly, a current and 
comprehensive psychiatric examination would have assisted the 
veteran in supporting his claim, and the Board in reviewing 
it.  Further, the Board finds that the veteran has not shown 
good cause for failing to report for the September 1997 
examination.  38 C.F.R. § 3.655(a) (2002).  In light of these 
events, even were the Board to assume arguendo that the 
veteran's claimed stressor is verified, there is no competent 
medical evidence to assess the claimed stressor in 
combination with any acquired mental disorder symptomatology 
the veteran may manifest.  Accordingly, the preponderance of 
the evidence is against a finding of PTSD.  38 C.F.R. 
§§ 3.303, 3.304(f), 3.655(b), 4.125(a) (2002).  As PTSD has 
not been diagnosed, it is not subject to service connection.


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

